 328DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDNational Post Office Mailhandlers Union Local 314(United States Postal Service)andRory RiesandJoe N.Robinson.Cases 14-CB-6917(P)and 14-CB-6968(P)August 28, 1989DECISION AND ORDERBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYUpon thecharges and amended chargesfiled byCharging Party Rory Ries on June 30, 1988,1 andAugust 3, in Case 14-CB-6917(P), and ChargingParty Joe N.Robinson,on September 19 and Octo-ber 12, in Case 14-CB-6968(P), the General Coun-sel of the NationalLaborRelations Board issued anorder consolidating cases,consolidated amendedcomplaint,2and notice of hearing on October 19,againstNationalPostOfficeMailhandlersUnionLocal 314,the Respondent,alleging that it has vio-lated Section 8(b)(1)(A) and(B) and Section 8(b)(2)of the National LaborRelationsAct. Copies of thecharges,amendedcharges,andconsolidatedamended complaint were duly served on the Re-spondent.The complaint in Case 14-CB-6917(P) allegedthat the Respondent violated Section8(b)(1)(A)and (B)and Section 8(b)(2) of the Act by refusingto enter into a proposed grievance settlement or tofurther process a grievance protestingthe Employ-er's scheduling of Charging Party Rory Ries onFridays and Saturdays in contravention of his reli-gious beliefs,and by refusing to sign Ries' requestfor a temporary schedule change.On September27, counsel for the General Counsel telephoned theRespondent reminding the Respondent of its needto respond to the complaint.The Respondent sub-sequently filed an answer dated September 27, con-sisting of a narrative discussing the allegations ofthe complaint and generally asserting that theCharging Party's allegations are false.On October3, counsel for the General Counsel mailed a certi-fied letter to the Respondent explaining that itsSeptember 27 answer was insufficient and did notmeet the requirements of Section 102.20 of theBoard'sRules and Regulations that require that ananswer specifically admit,deny,or explain each ofthe facts alleged in the complaint.The letter ad-vised further that if a sufficient answer was notfiled by October -5 a Motion for Summary Judg-ment couldbe filed. The letterencouraged the Re-spondent to contact the counsel for the GeneralCounsel concerning any questions it had.The Re-spondent filed a second answer dated October 5,'All dates are1988 unlessindicated otherwiseagain in narrative form,generally asserting thatCharging Party Ries is"an acting boss,"who is"not covered by the agreement nor the NLRA."A consolidated amended complaints issued, al-leging in substance that the Respondent violatedSection 8(b)(1)(A) and (B) and Section8(b)(2) ofthe Act bymaintaininga policy of withholding ap-provals of requests for temporary schedule changesmade by employees who are not members of theRespondent;by refusing to enter into a proposedgrievance settlementor to furtherprocess a griev-ance protesting the Employer's scheduling of RoryRies on Fridays and Saturdays in contravention ofhis religious beliefs; by refusing to sign Ries' re-quest for a temporary schedule change; and bythreatening an employee with adverse action if theemployee pursued his dissatisfaction with the Re-spondent'sactions regarding contractualjob bid-ding procedures.On October 24, the Respondent filed an answerto the consolidated amended complaint incorporat-ing its previous answers and additionally asserting,in narrative form,that the Charging Parties are"acting bosses"who do not have access to griev-ance procedures,that it knows of no grievancesfiled by the Charging Parties, and that theallegedcharges were neither valid nor true.On October27, counsel for the General Counsel sent a letter tothe Respondent setting forth Section 102.20 of theBoard'sRules and Regulations,and advising theRespondent that its answer was insufficient to meetthe requirements of Section 102.20.The Respond-entwas further advised that unless a sufficientanswer was filed by November 2 a Motion forSummary Judgment could be filed.In addition, theRespondent was advised to contact the counsel forthe General Counsel if it had any questions. There-after,the Respondent,by letter dated October 28,stated as follows:"Please be advised that we denyall charges and allegations made by Rory Ries andJoe Robinson.We stand on our previous submis-sions."On November 14, counsel for the General Coun-sel filed a Motion for Summary Judgment for fail-ure to file a sufficient answer. On November 21,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. On November28, the Respondent filed,with the Regional Direc-tor, a response to the General Counsel's Motion forSummary Judgment reiterating the assertions that8On September 19, Charging Party Joe Robinson filed a charge inCase 14-CB-6968(P)alleging that theRespondentviolatedSec8(b)(1)(A) and(2) of the ActOn October 19, an order consolidating Cases 14-CB-6917(P) and 14-The complaint in Case 14-CB-6917(P) issued on August 16,1988.CB-6968(P) was issued by the Regional Director296 NLRB No. 42 MAIL HANDLERSLOCAL 314 (POSTALSERVICE)Charging Party Ries is an "acting boss," and thatCharging Party Robinson'sallegations are false.The Respondent further asserts that summary judg-ment should be granted in its favor.On December2, the Respondent filed a response to the Notice toShow Cause,incorporating its previous answers tothe consolidated amended complaint,reiteratingthe assertions made in the previous answers, andmoving for summary judgment in favor of the Re-spondent.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the followingRuling on the Motions for Summary JudgmentSection 102.20 of the Board'sRules and Regula-tions, Series 8,as amended,provides as follows:The respondent shall, within 14 days from theservice of the complaint,file an answer there-to.The respondent shall specifically admit,deny,or explain each of the facts alleged inthe complaint,unless the respondent is withoutknowledge,inwhich case the respondent shallso state,such statement operating as a denial.All allegations in the complaint,if no answeris filed,or any allegation in the complaint notspecifically denied or explained in an answerfiled,unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board,unless good cause tothe contrary is shown.The consolidated amended complaint served ontheRespondent specifically stated that unless ananswer is filed to the consolidated amended com-plaintwithin 14 days from the service thereof "allof the allegations in the consolidated complaintshall be deemed to be admitted to be true and shallbe so found by the Board."As outlined above, andas set forth in the uncontroverted allegations of theGeneral Counsel'sMotion for Summary Judgment,the Respondent replied to the complaint in Case14-CB-6917(P) and to the consolidated amendedcomplaint by letters setting forth general assertionsabout the complaint allegations in narrative form.By letters dated October 3 and 27,theGeneralCounsel set forth the text of Section 102.20 of theBoard'sRules and Regulations,informed the Re-spondent that its responses did not comport withSection 102.20, advised the Respondent of the con-sequences of its failure to file a sufficient answer,and offered to answer any questions the Respond-ent had.In response to each of the General Coun-sel's letters and to the Notice to Show Cause, the329Respondent stated that it reiterated the general as-sertionsmade in previous submissions.Thereafter,no sufficient answer having been filed,the GeneralCounsel filed with the Board a Motion for Summa-ry Judgment.We shall grant the General Counsel'smotion.Each of the Respondent's purported answers is im-proper under Section 102.20 of theBoard'sRulesand Regulations,because it does not specificallyadmit,deny,or explain each of the facts alleged inthe complaint.None of the Respondent's submis-sions in this proceeding provide an explanation ofits failure to comply with the requirements of Sec-tion 102.20. Therefore,as Respondent has not filedan answer acceptable under the Board'sRules andRegulationswithin 14 days from service of theconsolidated amended complaint,or within the ex-tended time afforded it by the General Counsel,and as no good cause for its failure to do so hasbeen shown,in accordance with the Board's Ruleset forth above,the allegations of the complaint aredeemed to be true.4Nor did the Respondentaccept counsel for the General Counsel's offer torespond to any questions Respondent had about theprocedure for filing an answer.Accordingly, wegrant the General Counsel's Motion for SummaryJudgments and deny the Respondent'sMotion forSummary Judgment.On the basis of the entire record,theBoardmakes the followingFINDINGS OF FACTI.JURISDICTIONThe United States Postal Service,the Employer,is engaged in the business of providing postal serv-ices for the United States of America and operatesvarious facilities throughout the United States inperforming that function,including its facility in St.Louis,Missouri,the only facility involved in thisproceeding.The Board has jurisdiction over the Employerand this matter by virtue of Section 1209 of thePostal Reorganization Act.The Respondent,NationalPostOfficeMail-handlers Union Local 314, is a labor organizationwithin the meaning of Section 2(5) of the Act.4 See, e g,Printing & Graphic Communications Local 391 (Salem Gra-vure),259 NLRB 1182 (1982), andPipelineConstructionWorkers Local692 (Fulhgum Construction),248 NLRB 1315 (1980)' The General Counsel's motion is granted with the exception of theallegationsthat the Respondent violated Sec. 8(b)(1)(A) and (2) by itsconduct toward Charging Party Ries, discussed infra 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESAt all times material the Respondent has beenthe exclusive bargaining representative of all em-ployees of the Employer in the unit described inthe current collective-bargaining agreement be-tween the United States Postal Service and Labor-ers' International Union of North America, Mail-handlersDivision, effective from July 21, 1987,through November 20, 1990 (the agreement). TheRespondent and the Employer have maintained ineffect and enforced the agreement that contains,inter alia,procedures for grievance and arbitration,and temporary schedule changes.As a conditionforreceivinga requested temporary schedulechange,an employee is required by the agreementto secure the written approval from both the Em-ployer and the Respondent.Since at least May 30,and continuing to date,the Respondent has maintained a policy of with-holding written approval of requests for temporaryschedule changes made by employees who are notmembers of the Respondent,resulting in non-member employees being unable to secure tempo-rary schedule changes on request.Since on or about May 30, and continuing todate,the Respondent has refused to enter into aproposed grievance settlement or to further processa grievance,as providedfor by theagreement, pro-testing the Employer's scheduling of Rory Ries onFridays and Saturdays in contravention of his reli-gious beliefs.The Respondent has engaged in thisconduct because Ries is not a member of the Re-spondent and because of Ries' conduct in perform-ing part-time supervisory duties for the Employer.Since on or about June 22, and continuing todate,the Respondent has refused to sign the Em-ployer-approved request made by Rory Ries for atemporary schedule change,as required by theagreement,because Ries is not a member of theRespondent and because of Ries' conduct in per-forming part-time supervisory duties for the Em-ployer. By this conduct, the Respondent caused theEmployer to deny Ries' request for a temporaryschedule change.At all times material,Rory Ries was selected forand occupied the positionof part-time acting super-visor for the Employer,and was a representative ofthe Employer for the purposes of collective bar-gaining or the adjustment of grievances within themeaning of Section 8(b)(1)(B) of the Act.On or about September 16, the Respondent,acting through Union President Alford,6 threat-6 Union PresidentElias JAlfordis an agentof theRespondent withinthe meaningof Sec. 2(13) of the Actened an employee that if the employee pursued hisdissatisfactionwith the Respondent'sactions re-garding contractual job bidding procedures, theRespondent would seek to have the Employerobtain reimbursement from the employee for a por-tion of the wages received by him.Accordingly,we find that by its conduct ofmaintaininga policy of withholding approvals ofrequests for temporary schedule changes made byemployees who are not members of the Respond-ent and by threatening employees with seeking tohave the Employer obtain reimbursement for aportion of the wages received by employees if theypursue their dissatisfaction with the Respondent'sactions regarding contractual job bidding proce-dures, the Respondent restrained and coerced em-ployees in the exercise of their rights guaranteed inSection 7 of the Act, and thereby violated Section8(b)(1)(A) of the Act.7 We find that the Respond-ent, by its above-described conduct toward RoryRies, restrained and coerced the Employer in theselection of its representatives for the purposes ofcollective bargaining,or the adjustment of griev-ances in violation of Section 8(b)(1)(B)of the Act.We find further that the Respondent, by its con-duct described above of withholding written ap-provals of requests for temporary schedule changesmade by employees who are not members of theRespondent,has causedthe Employerto discrimi-nate against its employees in violation of Section8(a)(3) of the Act, and by so doing has violatedSection 8(b)(2) of the Act.CONCLUSIONS OF LAW1.By maintaining a policy of withholding writ-ten approvals of requestsfor temporaryschedulechanges made by employees who are not membersof the Respondent,resulting in the inability of suchemployees to secure temporary schedule changesprovided for in the collective-bargaining agree-ment;and by threatening an employeewithseekingto have the Employer obtain reimbursement for aportion of the wages received by the employee ifthe employee pursued his dissatisfaction with theRespondent's action regarding contractual job bid-ding procedures,the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(b)(1)(A) and Section 2(6)and (7) of the Act.1 The consolidated amended complaint alleges that"at all times materi-al" Ries was a supervisor and a representative of the Employer On thatbasiswe find that the consolidated amended complaint fails to state acause of action insofar as it alleges that the Respondent violated Sec8(b)(1)(A) and (2) of the Act by its handling of Ries' grievance and by itsrefusal to sign Ries' requested schedule change MAIL HANDLERSLOCAL314 (POSTAL SERVICE)2.Rory Ries is a part-time acting supervisor forthe Employerand isa representative of the Em-ployer for the purposes of collective bargaining orthe adjustment of grievances within the meaning ofSection 8(b)(1)(B) of the Act.3.By refusing to enter into a proposed grievancesettlement or to further process Rory Ries' griev-ance under the grievance and arbitration provisionsof the contract and by refusing to sign Rory Ries'Employer-approved request for a temporary sched-ule change as required by the contract because ofRies' conduct in performing part-time supervisoryduties for the Employer, the Respondent restrainedand coerced the Employer in the selection of itsrepresentatives for the purposes of collective bar-gainingor the adjustment of grievances, and there-by has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(b)(1)(B)and Section 2(6) and (7) of the Act.4.By maintaining a policy of withholding writ-ten approvals of requests for temporary schedulechanges made by employees who are not membersof the Respondent, resulting in the inability of suchemployees to secure temporary schedule changesprovided for in the collective-bargaining agree-ment,the Respondent has caused the Employer todiscriminate against its employees in violation ofSection 8(a)(3) of the Act, and has therefore en-gaged in unfair labor practices affecting commercewithin themeaningof Section 8(b)(2) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certainunfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.ORDERThe National Labor Relations Board orders thatthe Respondent, National Post Office MailhandlersUnion Local 314, St. Louis, Missouri, its officers,agents, and representatives, shall1.Cease and desist from(a)Maintaining a policy of withholding approv-alsof requests for temporary schedule changesmade by employees who are not members of theRespondent.(b)Threatening employees with seeking to havethe Employer obtain reimbursement for a portionof the wages received by employees if they pursuetheir dissatisfactionwith the Respondent's actionsregarding contractual job bidding procedures.(c)Restraining or coercing the United StatesPostal Service in the selection of its representatives331for the purposes of collectivebargainingor the ad-justment of grievances by refusing to enter into aproposed grievance settlement or to further processa grievance protesting the Employer's schedulingof Rory Ries on Fridays and Saturdays in contra-vention of his religious beliefs and by refusing tosignRory Ries' Employer-approved request for atemporary schedule change because of his conductin performing part-time supervisory duties for theEmployer.(d) In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.(e) In any like or related manner restraining orcoercing the United States Postal Service in the se-lection of its representatives for the purposes ofcollective bargaining or the adjustment of griev-ances.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at its offices at St. Louis, Missouri,copies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 14, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(b) Sign and return to the Regional Director forRegion 14 sufficient copies of the notice for post-ing by the United States Postal Service, if willing,at its St. Louis, Missouri facility where notices toits employees are customarily posted.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a If this Orderis enforced by a judgmentof a UnitedStatescourt ofappeals,the wordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT maintain a policy of withholdingapprovalsof requests for temporary schedulechanges made by employees who are not membersof the Respondent.WE WILL NOT threaten any employee with seek-ing to have the Employer obtain reimbursement fora portion of the wages received by the employeesif they pursue their dissatisfaction with the Re-spondent's actions regarding contractual job bid-ding procedures.WE WILL NOT restrain or coerce the UnitedStates Postal Service in the selection of its repre-sentatives for the purposes of collective bargainingor the adjustment of grievances by refusing toenter into a proposed grievance settlement or tofurther process a grievance protesting the Employ-er's scheduling of Rory Ries on Fridays and Satur-days in contravention of his religious beliefs and byrefusing to sign Rory Ries' Employer-approved re-quest for a temporary schedule change because ofhis conduct in performing part-time supervisoryduties for the Employer.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirrights guaranteed by Section 7 of the Act.WE WILL NOT in any like or related manner re-strain or coerce the United States Postal Service inthe selection of its representatives for the purposesof collective bargaining or the adjustment of griev-ances.NATIONALPOSTOFFICEMAIL-HANDLERS UNIONLOCAL 314